Citation Nr: 0115924	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  01-01 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for status post herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that new and 
material evidence had been submitted to warrant reopening a 
claim of entitlement to service connection for status post 
herniated nucleus pulposus but denied entitlement to service 
connection for the claimed condition. 


FINDINGS OF FACT

1.  By a decision dated in January 1998, the Board denied 
entitlement to service connection for status post herniated 
nucleus pulposus.

2.  Since January 1998, the veteran has submitted new medical 
evidence that it is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 13, 1998 Board decision which denied 
entitlement to service connection for status post herniated 
nucleus pulposus is final.  38 U.S.C.A. § 7103 (West 1991); 
38 C.F.R. § 20.1100 (2000). 

2.  New and material evidence to reopen the claim for service 
connection for status post herniated nucleus pulposus has 
been received.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 
C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By decision of January 13, 1998, the Board denied entitlement 
to service connection for status post herniated nucleus 
pulposus.  Unless the Chairman of the Board orders 
reconsideration, all Board decisions are final on the date 
stamped on the face of the decision.  38 U.S.C.A. §§ 511(a), 
7103(a), 7104(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1100(a) (2000).  The law provides that the prior Board 
decision cannot be modified unless evidence submitted in 
support of the veteran's claim to reopen is "new and 
material" pursuant to 38 U.S.C.A. § 5108 (West 1991).

New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It bears emphasis, 
however, that the VA shall not reopen a claim that has been 
previously disallowed except when new and material evidence 
has been presented.

In the context of the current claim, the Board is mindful 
that the RO already determined that new and material evidence 
had been submitted; following that determination, the RO 
denied the claim after weighing the evidence.  Nevertheless, 
the issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000). 

The evidence of record at the time of the January 1998 Board 
determination consisted of the veteran's service medical 
records which included, inter alia, a single entry regarding 
complaint of back pain in August 1970, diagnosed as muscle 
pain and a medical examination on separation reporting the 
veteran's musculoskeletal system as entirely normal.  Also of 
record at the time of the January 1998 Board decision was a 
VA examination conducted in November 1971, which explicitly 
demonstrated the absence of any back pathology at that time.

The veteran had previously testified to having low back pain 
continuously from the time he was in service until the 
present.  Two co-workers who worked with the veteran after 
service also had submitted statements.  They did not identify 
any symptoms, but spoke only of a condition purportedly due 
to an injury in service.  The Board additionally observes 
that one of the coworkers indicated that the veteran was 
engaged in heavy lifting at his post service employment 
despite the alleged back condition.  In 1985, the appellant 
told a chiropractor that he had onset of pain in June 1985 
after moving furniture.  The February 1986 VA outpatient 
record shows the appellant's report of then recent onset of 
low back pain.  The Winter Haven Hospital records of December 
1988 include the appellant's report of chronic pain, but not 
of the time or circumstances of original onset of that pain; 
only the increase in pain with left lower extremity 
neurological symptoms is reported in detail, and that as over 
the preceding few weeks.  It is also noted that the veteran 
was employed in the construction industry for some number of 
years after service and, despite that he presumably performed 
manual labor, he acknowledged customarily refraining from 
reporting any back complaints.  He also reported owning and 
operating a landscaping business.

In September 1996, the veteran was afforded a VA examination 
at which he reported the absence of any specific back injury 
in service.  He indicated that he climbed poles during 
service "and fell several times, and this may have 
contributed to his back pain."  He also reported a history 
of many years without pain as well as a work related back 
injury after service.  

In the context of the current claim, the veteran has 
submitted a statement from his private physician, Dr. S, 
dated in March 2000 that purports to associate the claimed 
disability to service.  The physician also reports having 
administered back treatment to the veteran since June 1998.

Under the circumstances, the Board believes that this letter 
from Dr. S is so significant that it must be considered in 
order to fairly decide the merits of the claim.  In other 
words, the letter constitutes new and material evidence, and 
the veteran's claim has, therefore, been reopened.  It bears 
emphasis, however, that the Court has also stated that in 
determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the claim is reopened, then, the ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  With the veteran's claim having been 
reopened, a full de novo review and weighing of all of the 
evidence by the RO is in order as more particularly set forth 
in the remand portion of this decision.




ORDER

The veteran's claim of entitlement to service connection for 
status post herniated nucleus pulposus is reopened.  To this 
extent, the appeal is granted, subject to the directions set 
forth in the following remand portion of this decision.


REMAND

Once a claim has been reopened, the statutory duty to assist 
arises.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  The 
VA's duty to assist the veteran includes the obligation to 
obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Ivy v. Derwinski, 2 Vet. App. 320 
(1992), Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Dr. 
S has stated that he treated the veteran from June 1998.  An 
attempt to obtain copies of all treatment records should be 
made.  

The record demonstrates that no other medical records are 
available.  Notwithstanding, if the veteran is able to obtain 
any lay or medical evidence in support of his claim, he 
should promptly provide same to the RO.  In the alternative, 
the VA will assist the veteran by directly contacting the 
source of such evidence after he provides information 
sufficient to identify and locate such evidence.

Nevertheless, the Board is of the additional opinion that the 
claims file should be reviewed and an opinion obtained as to 
whether the claimed disability is related to service.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran provide authorization for Dr. S 
to release all records pertaining to the 
veteran's back disability.  Upon receipt 
of the requested information, the RO 
should contact Dr. S and request that all 
available pertinent clinical 
documentation as well as all records 
relied upon in formulating his March 2000 
opinion be forwarded for incorporation 
into the record.

If the search for records has negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim. 

2.  Thereafter, the claims file should be 
referred to an orthopedist for him to 
review the claims folder, including the 
service medical records.  Based on this 
review, the examiner is requested to 
offer an opinion as to whether it is as 
least as likely as not that a herniated 
nucleus pulposus treated in 1988 is 
etiologically related to, and/or was 
aggravated by, the veteran's service.  If 
the physician believes that an 
examination is warranted the veteran 
should be scheduled for an examination.  
The complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed.

Comment is invited as to service medical 
records, that portion of the November 
1971 VA examination pertaining to 
examination of the veteran's spine, the 
VA spine examination in September 1996, 
any intercurrent injuries reported in the 
record, the letter from Dr. S dated in 
March 2000 as well as any other evidence 
deemed pertinent.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above including additional 
development warranted pursuant to the 
requirements of the Veterans Claims 
Assistance of Act of 2000, the RO should 
review the expanded file.  Thereafter, 
the RO should readjudicate the issue in 
appellate status.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.  



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 



